COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Melissa Dromgoole v. The State of Texas

Appellate case number:    01-13-00931-CR

Trial court case number: 1840727

Trial court:              County Court at Law No. 1 of Harris County

        This is an appeal from a sentence imposed on October 11, 2013. Appellant filed her
notice of appeal on October 11 2013. See TEX. R. APP. P. 26.2. The record was due on
December 10, 2013. See TEX. R. APP. P. 4.1(a), 35.2. The clerk’s record was filed on
December 9, 2013. The reporter’s record has not been filed. The Court has been informed that
court reporter Terri Johnstone and court reporter Cylena Korkmas have both taken portions of
the reporter’s record for this appeal.
        On January 15, 2014, the Court notified appellant that unless appellant either paid or
provided proof of having made payment arrangements for the reporter’s record by February 14,
2014, the Court may consider and decide only those issues or points that do not require a
reporter’s record. See TEX. R. APP. P. 37.3(c).
        On February 12, 2014, court reporter Terri Johnstone filed a motion for extension,
informing the Court that appellant paid for her portion of the reporter’s record and requesting an
extension to file the reporter’s record until March 14, 2014. See TEX. R. APP. P. 35.3(c). Terri
Johnstone’s motion for extension is GRANTED. Terri Johnstone is ordered to file her portion of
the reporter’s record by March 14, 2014.
        With respect to Cylena Korkmas’s portion of the reporter’s record, appellant is notified
that this appeal with be considered without the portion of the reporter’s record taken by Cylena
Korkmas unless on or before March 5, 2014 the appellant causes the record to be filed in this
Court by paying for the record. See TEX. R. APP. P. 37.3(c). If appellant pays for and causes
Cylena Korkmas’s portion of the reporter’s record to be filed after March 5, 2014, it will not
affect the deadline for appellant’s brief. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court

Date: February 27, 2014